ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
Pinnacle Construction & Development Group )          ASBCA No. 61887
                                          )
Under Contract No. W91364-13-D-0013       )

APPEARANCES FOR THE APPELLANT:                     Christopher W. St. Marie, Esq.
                                                   Aaron Evenchik, Esq.
                                                    Hahn Loeser & Parks LLP
                                                    Cleveland, OH

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Mark T. Robinson, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 23, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61887, Appeal of Pinnacle
Construction & Development Group, rendered in conformance with the Board’s Charter.

      Dated: April 24, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals